               Case 6:19-bk-00511-KSJ         Doc 124   Filed 02/14/19   Page 1 of 2



                                            ORDERED.


         Dated: February 14, 2019




                           UNITED STATES BANKRUPTCY COURT
                              MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION
                                   www.flmb.uscourts.gov
In re:

IPS Worldwide, LLC,                               Case No.: 6:19-bk-00511-KSJ
                                                  Chapter 11
                 Debtor.
                                        /

               ORDER GRANTING UNITED STATES TRUSTEE’S MOTION
           AND DIRECTING THE APPOINTMENT OF A CHAPTER 11 EXAMINER

          THIS CASE came on for hearing on February 11, 2019, on the United States Trustee’s

Unopposed Emergency Motion for the Appointment of a Chapter 11 Examiner (the “Motion”)

(Doc. No. 56) filed by the United States Trustee. The Court, having reviewed the record, finds

that the Debtor consents to the appointment of an examiner and such appointment is in the best

interest of creditors. Accordingly, it is


          ORDERED:


          1.     The Motion is granted.

          2.     A Chapter 11 Examiner shall be appointed pursuant to 11 U.S.C. § 1104(c) in this

case.
              Case 6:19-bk-00511-KSJ                 Doc 124         Filed 02/14/19   Page 2 of 2



         3.       The United States Trustee is hereby directed to appoint a Chapter 11 Examiner in

this case in accordance with the provisions of 11 U.S.C. § 1104(d).

         4.       The Court will conduct a further hearing to determine the duties of the

Chapter 11 Examiner on Friday, February 15, 2019 at 2:00 p.m at George C. Young

Courthouse, 400 West Washington Street, 6th Floor, Courtroom A, Orlando, Florida 32801.


                                                        # #      #




The Clerk is directed to serve a copy of this order on all interested parties.
